THOMAS, J.,
dissenting.
I respectfully dissent and would affirm the order of the ALC.
As the majority has stated, Regulation 61-101 was promulgated pursuant to the South Carolina Pollution Control Act, S.C.Code Ann. §§ 48-1-10 through -350. (2008 and Supp. 2012). This regulation, which is entitled “Water Quality Certification,” “establishes procedures and policies for implementing State water quality certification requirements of Section 401 of the Clean Water Act, 33 U.S.C. Section 1341.” 8A S.C.Code Ann. Regs. 61-101.A.1 (Supp.2012).
Paragraph A.6 of Regulation 61-101 references the requirement in the Clean Water Act quoted by the majority that a State must act on a request for water quality certification within a reasonable period of time. Under the Federal Clean Water Act, this period is not to exceed one year after receipt of a certification request unless processing of the application is suspended. If the deadline is not met, “the certification *133requirements of this subsection shall be waived with respect to such Federal application.” 33 U.S.C. § 1341(a)(1) (2006). Regulation 61-101.A.6 references the one-year deadline in the Clean Water Act for a state to act on a request for water quality certification, but imposes a shorter time limit of one hundred eighty days for DHEC to act on such a request. This regulation further provides that “[ujnless otherwise suspended or specified in this regulation, [DHEC] shall issue a proposed decision on all applications within 180 days of acceptance or [sic] an application.” (emphasis added).
The circumstances under which Regulation 61-101 allows DHEC to suspend processing of application for water quality certification or to delay a decision past one hundred eighty days after it is received by DHEC are explained in paragraphs 2 through 4 of subsection C of the regulation.4 Under paragraph 2, DHEC may request additional information within sixty days after receiving an application even if the application has already been deemed complete for processing. Paragraph 3 specifies the type of information that DHEC can request, such as water quality monitoring data, water quality modeling results, or other environmental assessments. Central to this appeal is paragraph 4, which provides as follows:
When [DHEC] requests additional information it will specify a time for submittal of such information. If the information is not timely submitted and is necessary for reaching a certification decision, certification will be denied without prejudice or processing will be suspended upon notification to the applicant by [DHEC], Any subsequent resubmittal will be considered a new application.
8A S.C.Code Ann. Regs. 61-101.C.4 (2012) (emphasis added). Under Regulation 61-101.C.4, the processing of an application for water quality certification is suspended only after the applicant has failed to meet the given deadline for submitting additional requested information and DHEC has notified the applicant about the suspension. Significantly, Regulation 61-101 does not authorize DHEC to suspend processing during *134the interval between the time it requests more information and the deadline that it gives the applicant when it makes the request.
On August 19, 2008, DHEC sent a letter to Duke requesting additional information about the draft Quality Assurance Program Plan that Duke submitted with its application. In the letter, DHEC instructed Duke to submit the information by October 19, 2008. DHEC sent two more letters requesting more information, one on October 8, 2008, with a deadline of November 8, 2008, and another on October 21, 2008, with a deadline of November 21, 2008. The ALC found that these requests were ineffective to suspend the processing of Duke’s application. I agree with this finding. Even assuming the information that DHEC requested was both necessary to process Duke’s application and not provided by the stated deadlines, DHEC never, as required by Regulation 61-101.-C.4, provided Duke with a notice of suspension after any of the specified due dates. Moreover, as I have explained in the preceding paragraph, DHEC was not authorized under Regulation 61-101 to suspend its processing of Duke’s application during the interval between the date of its request and the date by which Duke was to produce the required information.
The majority quotes Regulation 61-101.C.4 and does not appear to question its relevance to the processing of applications for water quality certification. However, instead of applying the unambiguous provisions of this paragraph to determine when the processing of an application is suspended, it looks to Regulation 61-30, which provides in pertinent part:
The time schedule shall be tolled when [DHEC] makes a written request for additional information and shall resume when [DHEC] receives the requested information from the applicant. If an applicant fails to respond to such a request within 180 days, [DHEC] will consider the application withdrawn and the application fee will be forfeited. [DHEC] shall notify the applicant no later than 10 days prior to expiration of the 180-day period.
4 S.C.Code Ann. Regs. 61-30.H.1.C (2011). The tolling provisions in this regulation are inconsistent with those in Regulation 61-101.C.4. Under Regulation 61-101.C.4, the processing of an application continues after DHEC requests additional *135information from an applicant. The processing is suspended only when the applicant misses the deadline to comply with the request and DHEC informs the applicant that a suspension is to take place. In contrast, under Regulation 61-30.H.1.C, the time schedule to process an application is tolled at the time DHEC makes a written request for more information and remains tolled until the applicant satisfies the request. Furthermore, Regulation 61-30.H.1.C does not require DHEC to impose any deadline on such a request. DHEC itself has acknowledged these two regulations are inconsistent with each other with regard to the method of determining whether it has acted timely on an application.
The ALC held that the issue of whether the processing of Duke’s application had been suspended should be analyzed under Regulation 61-101 .C.4 and DHEC could not invoke Regulation 61-30.H.1.C to support its claim that it issued a timely decision. I would affirm these holdings. First, although both regulations purport to address the issue of when DHEC can suspend processing of an application for water quality certification, Regulation 61-101 specifically covers water quality certification and was expressly promulgated to fulfill requirements of the Federal Clean Water Act. These requirements include prompt action by state agencies on requests for water quality certification, an objective important enough to warrant a legislative mandate in the Clean Water Act that unreasonable delay by a state agency in acting on such a request for water quality certification would be tantamount to a waiver by the State of its right to deny certification, which in turn would delay the applicant’s pursuit of any federal license or permit for which state water quality certification is a prerequisite. See South Carolina Coastal Conservation League v. South Carolina Dep’t of Health & Envtl. Control, 390 S.C. 418, 430, 702 S.E.2d 246, 253 (2010) (stating Regulation 61-101 “establishes procedures and policies for implementing water quality certification requirements of Section 401 of the Clean Water Act”). In contrast, Regulation 61-30, which is entitled “Environmental Protection Fees,” covers permitting decisions for all environmental programs administered by DHEC pursuant to federal and state law and regulation. Although Regulation 61-30 “establishes schedules for timely action on permit applications,” the issue of timeli*136ness is presented in the context of determining when an application fee is deemed to be forfeited by the applicant. Nowhere does Regulation 61-30 reference the Clean Water Act.
DHEC has argued in its brief, that Regulation 61-30.H.1.C controls here because it was enacted later than Regulation 61-101. C.4 and has been amended as late as 2004. Although its provisions apply to requests for water quality certification, Regulation 61-30, does not further the mandates of the Clean Water Act or the policy favoring prompt action by the states on requests for water quality certification. Therefore, I would hold that the ALC correctly followed Regulation 61-101.C.4 in concluding that DHEC waived its right to deny certification to Duke. Cf. City of Rock Hill v. South Carolina Dep’t of Health & Envt’l Control, 302 S.C. 161, 167-68, 394 S.E.2d 327, 331 (1990) (“[T]he general rule is that statutes of a specific nature ... are not to be considered as repealed in whole or in part by later general statutes ..., unless there is a direct reference to the former statute or the intent of the legislature to repeal is explicitly implied therein.”).
Furthermore, as Duke has noted, DHEC issued requests for information on October 8, 2008, and November 8, 2008, while it was awaiting information it requested on August 19, 2008. DHEC’s own actions, then, show it did not suspend the processing of Duke’s application according to Regulation 61-30-H.l.c; rather, it continued to review it actively after it requested supplemental information.
I would further reject Appellants’ arguments that the doctrines of estoppel and waiver preclude Duke from raising the issue of timeliness of DHEC’s action on its application. DHEC, as the party claiming estoppel, must prove not only reliance on Duke’s conduct, but also that “lack of knowledge and of the means of [obtaining] knowledge of the truth as to the facts in question.” Ingram v. Kasey’s Assocs., 340 S.C. 98, 107 n. 2, 531 S.E.2d 287, 292 n. 2 (2000). Here, DHEC cannot reasonably claim it lacked knowledge and the means of obtaining knowledge about its own regulations.
As to Appellants’ contention that Duke could not raise the issue of timeliness during proceedings before the ALC because it did not raise this issue to the DHEC staff or board, I *137note the appealed order resulted from a contested case hearing, not a judicial review proceeding. The governing statute does not limit the parties to asserting only those issues that had been litigated before the administrative agency. See S.C.Code Ann. § 44-l-60(G) (Supp.2012) (setting forth procedures for contested case proceedings).
For the foregoing reasons, I would hold that DHEC’s processing of Duke’s application for water quality certification was never suspended pursuant to Regulation 61-101.C.4. When DHEC issued its staff decision on May 15, 2009, it had already waived its right to act on the requirement for the state water quality certification that Duke would otherwise have been required to satisfy in order to obtain a FERC license to continue operating the Catawba-Wateree Hydroelectric Project. I would therefore affirm the ALC’s decision.

. Regulation 61-101.A.6 also provides that the suspension of the application process can occur "if the Federal permitting or licensing agency suspends processing of the application on request by the applicant or [DHEC] of its own volition”; however, none of these circumstances are present here.